Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “intertwined continuous phases” in the context of the instant invention is not understood.  Whereas the concept of materials being intertwined is easy to envisage where, for instance, the materials that are mixed together are two independently-crosslinkable polymers that together form an interpenetrating network, the same is not true of a blend of two inorganic elemental-, or small molecule, compounds unless maybe both were melted at some elevated temperature condition and, even then, this would ostensibly result only in a uniform distribution of one in the other unless they were fully compatible.  It is, therefore, first necessary that this intertwined condition be explained.
	Applicant is further advised that the Examiner has given strong consideration to holding claim 16 as not being enabled.  Indeed, there are no exemplifications of the procedure by which a mixture consistent with that claimed is produced and, to reiterate, it is difficult to ascertain how the mixture, that which is perceived based on the language of the claim, would be realized.  Ultimately, the Examiner had decided to first further pursue the meaning of the phrase “intertwined continuous phases” and then reevaluate whether or not an enablement rejection was necessary.  Applicant is strongly encouraged to supplement their intended meaning for this phrase with evidence that illustrates that one of ordinary skill is familiar with how to provide a mixture of the components in the specified state of being.  (The Examiner is cognizant of the fact that this same claim language was allowed in one or more commonly- assigned issued patents but is not satisfied that this constitutes a compelling foundation to avoid engaging this line of inquiry.)
	This is a restatement of a rejection first presented in the February 28, 2022 Office communication.
Allowable Subject Matter
Predicated on an indication of allowable subject matter in original claim 17, claim 1 has been amended to stipulate that the silicon-containing material is silicon metal (elemental silicon).  Claims 4-6 and 10 have been rewritten in independent form, but not also mandating that the silicon material is silicon metal as they, like claim 17, had also been deemed to contain patentable limitations.  Claims 1-15 and 18-21 are, therefore, allowable.  Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims provided that the Examiner is also satisfied by Applicants’ response that the Specification enables a skilled practitioner to prepare bond coatings featuring intertwined continuous phase.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 22, 2022
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765